           Case 2:16-cv-02719-KJM-CKD Document 51 Filed 06/25/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 RACHEL R. DAVIDSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Rachel.Davidson@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   GIANFRANCO RUFFINO,                                CASE NO. 2:16-CV-02719-KJM-CKD

11                                Plaintiff,            STIPULATION AND ORDER TO EXTEND CASE
                                                        SCHEDULE
12                          v.

13   UNITED STATES,

14                               Defendant.

15

16          Plaintiff and the United States, through counsel, stipulate to a request that the Court amend the

17 current case schedule to extend the parties’ expert discovery deadline and the deadline for hearing of

18 dispositive motions. Currently, expert depositions are scheduled to be completed by July 10, 2020.

19 However, due to limitations caused by the coronavirus, including continued office closures, restrictions

20 on in-person depositions, and child care challenges for counsel for the United States, the parties have

21 agreed to and request more time to complete expert discovery and dispositive motions. Accordingly, the

22 parties’ respectfully request that the Court amend the current case schedule as follows:

23    Event                              Current Schedule                   Requested Schedule
      Expert discovery cutoff            July 10, 2020                      September 18, 2020
24

25    Deadline for hearing on            September 4, 2020                  November 20, 2020
      dispositive motions
26

27

28 ///

      STIPULATION TO EXTEND CASE SCHEDLE                 1
          Case 2:16-cv-02719-KJM-CKD Document 51 Filed 06/25/20 Page 2 of 2

 1                                                     Respectfully submitted,

 2   Dated: June 18, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
 3

 4                                                By: /s/ Rachel R. Davidson
                                                      RACHEL R. DAVIDSON
 5                                                    Assistant United States Attorney
 6

 7   Dated: June 18, 2020                              CASEY GERRY SCHENK FRANCAVILLA
                                                       BLATT & PENFIELD, LLP
 8

 9                                                By: /s/ Frederick Schenk (auth. 6/17/2020)
                                                      FREDERICK SCHENK
10                                                    JILLIAN F. HAYES
                                                      Attorneys for Plaintiff
11

12

13                                                 ORDER:
14         For good cause appearing, the Court sets the following deadlines:
15   Event                                             Schedule
     Expert discovery cutoff                           September 18, 2020
16

17   Deadline for hearing on                           December 11, 2020
     dispositive motions
18

19         IT IS SO ORDERED.
20 DATED: June 24, 2020.

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND CASE SCHEDLE                2
